Citation Nr: 1543073	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-15 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, status post C1-C2 fusion.

2.  Entitlement to service connection for a disorder manifested by chest pains.

3.  Entitlement to service connection for residuals of stroke.
 
4.  Entitlement to service connection for a head disorder.  

5.  Entitlement to service connection for a left arm disorder.

6.  Entitlement to service connection for a right arm disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The claimant served on active duty training from January 1973 to June 1973 with the Army National Guard.  Thereafter, he was returned to state control as a member of the Army National Guard of the District of Columbia and was discharged in February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The appeal was certified to the Board by the RO in Baltimore, Maryland.

In March 2014, an informal hearing was held with a Decision Review Officer (DRO).  In June 2015, a VA Central Office hearing was held before the undersigned Veterans Law Judge (VLJ).  At that time, the record was also held open for 60 days, but additional evidence has not been received.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In various statements and testimony provided at the hearing, the claimant reported that on his way home from a weekend drill at the DC Armory, he was in an automobile accident.  He reported that he was seen at Andrews Air Force Base Hospital and later had neck surgery at Walter Reed Army Medical Center (WRAMC).  He essentially contends that his claimed disabilities are related to his neck injury and/or subsequent surgery.  

On review, additional development is needed in this case.  See 38 C.F.R. § 3.159(c) (2015).  

At the hearing, the claimant agreed that to the best of his recollection, the accident happened on July 8, 1973 (Sunday).  Evidence of record, however, shows that he was involved in a motor vehicle accident on July 10, 1973 (Tuesday).  See Narrative Summary for admission at WRAMC from 8/20/73 to 9/5/73.  The claimant testified that the police were called after the accident but that he was not able to get the report.  The Board finds that additional efforts should be made to obtain any police reports pertaining to the accident.  

The claimant's initial period of active duty training ended in June 1973 and it is unclear what his duty status was on the day of the accident or whether it occurred while proceeding directly to or returning directly from a period of active duty training or inactive duty training.  See 38 C.F.R. § 3.6(e) (2015).  Efforts must be made to obtain this information as well as any applicable line of duty determinations.  

The claimant testified that was seen at Andrews Air Force Base Hospital following the accident and that he asked the National Personnel Records Center (NPRC) for these records, but they could not find them.  Additional efforts should be made to obtain these records.  In this regard, the Board notes that the claimant received treatment based on his status as a military dependent and not based on his own military status.  

At the hearing, the claimant testified that he was receiving disability benefits from the Social Security Administration.  These records are potentially relevant to the claim and should be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

The claimant receives treatment at the VA Medical Center in Washington DC.  Records were last printed in June 2012.  Updated records should be obtained.  

Records in Virtual VA show that the claimant underwent VA examinations (cervical spine, headaches, and central nervous system and neuromuscular diseases) in April 2014.  A medical opinion was obtained which states:

The surgery performed, while, in my opinion responsible for ONLY the left arm and face tingling and migraines, was appropriate and skillful and the consequence is not the result of carelessness, negligence, lack of proper skill or error in judgement.  It IS a reasonably expected complication of VA care and not the result of participation in a VA Vocational Rehabilitation and Employment or compensated work therapy program.  In addition, it is my opinion that the stroke with multiple TIA's, right arm condition and chest pains with numbness and tingling are not the result of the surgery.  

The above opinion appears to be based on the evidentiary standard for a claim pursuant to 38 U.S.C.A. § 1151 (West 2014).  That is not an issue in this case.  Thus, if it is determined that the claimant's motor vehicle accident occurred in the line of duty, additional examination and opinion is needed.  

In this regard, the Board notes that medical evidence shows the claimant underwent the surgical fusion for aplasia of the odontoid cervical vertebra II, congenital.  Any opinion must consider the congenital defect of the cervical spine as VA regulations prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disorder or injury which created additional disability.  See VAOPGCPREC 82-90; 55 Fed. Reg. 45711 (1990).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request any accident/police reports pertaining to the claimant's motor vehicle accident on July 8 or July 10, 1973.  The report should be requested from the DC Metropolitan Police Department or any other appropriate agency.   

2.  Determine the claimant's duty status on the date of the motor vehicle accident and request any line of duty determinations pertaining to same.  Information should be requested from any appropriate agency, to include the District of Columbia National Guard, the NPRC, and the Defense Finance and Accounting Service.  

3.  Request any records pertaining to the claimant from the Andrews Air Force Base Hospital for the month of July 1973.  

4.  Request records pertaining to any award of disability benefits for the claimant from the Social Security Administration.  

5.  Request records from the VA Medical Center in Washington DC for the period from June 2012 to the present.  

6.  Follow the procedures set forth at 38 C.F.R. § 3.159(c)(1) and (2) regarding requests for non-Federal and Federal records.  

7.  If it is determined that the July 1973 motor vehicle accident occurred during a period of active duty for training or inactive duty for training or while proceeding directly to or returning directly from such duty, then additional examination should be scheduled to determine the nature and etiology of the claimed disabilities.  The electronic claims folder must be available for review.  

The examiner is requested to consider the claimant's congenital defect of the cervical spine and whether it is at least as likely as not that superimposed disease or injury (motor vehicle accident) resulted in additional disability.  

The examiner is also requested to indicate whether it is at least as likely as not that the claimant has a disorder manifested by chest pain, residuals of stroke, a head disorder, a left arm disorder and/or a right arm disorder related to the July 1973 motor vehicle accident, or is otherwise proximately due to or aggravated by the cervical spine disorder.  

A complete rationale must be provided for any opinion offered.  

8.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the appeal issues.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case and given an appropriate period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




